Title: To George Washington from Brigadier General Duportail and Lieutenant Colonel Alexander Hamilton, 2 November 1779
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle,Hamilton, Alexander
To: Washington, George


        
          Sir,
          Great Egg Harbour Landing [N.J.] Nov. 2d 1779
        
        We last night received the honor of Your Excellency’s letter of the 25th of October—On the 26th we had the pleasure of advising you fully of our situation and motives for coming to this place. We have since received no further intelligence of the Count—his operations—or ultimate intentions; on which account and from the late period of the season, we have given over all expectation of any thing being done in this quarter. As your Excellency has probably taken your final resolution on this point and limited the day, at which your preparations shall cease, we doubt not, we shall receive early notice of it by which to regulate our return, of which we are the more desirous as our stay here is attended with no inconsiderable expence to the public. We have the honor to be With perfect respect Your Excellency’s Obedt & humble servants
        
          DuportailA. Hamilton
        
        
          P.S. Your letter of the 18th remains unreceived.
        
      